Citation Nr: 1749993	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating higher than 20 percent for deep venous thrombosis of the left lower extremity the period from December 31, 2009 to January 3, 2010, and higher than 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1986 to December 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection and a noncompensable rating for a low back disability (lumbar spine L5-S1 compression), effective December 31, 2009; granted service connection and a noncompensable rating for deep venous thrombosis of the right lower extremity (right deep venous thrombosis), effective December 31, 2009; and granted service connection and a noncompensable rating for deep venous thrombosis of the left lower extremity (left deep venous thrombosis), effective December 31, 2009.  

The case was later transferred to the Honolulu, Hawaii Regional Office (RO).  

An August 2011 RO decision increased the rating for the Veteran's service-connected low back disability (recharacterized as degenerative disc and facet disease of the lumbar spine, with a compression fracture at L2, and status post compression of L5-S1) to 40 percent, effective May 25, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  By this decision, the RO also continued a noncompensable rating for the Veteran's service-connected deep venous thrombosis of the right lower extremity and a noncompensable rating for his deep venous thrombosis of the left lower extremity.  

A November 2013 RO decision found that there was clear and unmistakable error in an April 2010 RO decision (noted above) that assigned a noncompensable rating for the Veteran's low back disability, effective December 31, 2009.  The RO assigned a 20 percent rating for the Veteran's low back disability, effective December 31, 2009, and a noncompensable rating for the Veteran's low back disability for the period from January 4, 2010, to May 24, 2011.  By this decision, the RO also found that there was CUE in the April 2010 RO decision (noted above) that assigned a noncompensable rating for the Veteran's deep venous thrombosis of the right lower extremity, and a noncompensable rating for his deep venous thrombosis of the left lower extremity, both effective December 31, 2009.  The RO assigned a 10 percent rating for the Veteran's deep venous thrombosis of the right lower extremity, effective December 31, 2009.  The RO also assigned a 20 percent rating for the Veteran's deep venous thrombosis of the left lower extremity for the period from December 31, 2009, to January 3, 2010, and a 10 percent rating for the period since January 4, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB, 6 Vet. App. 35 (1993).  

In September 2016 statements, the Veteran expressly withdrew his claim for entitlement to an initial rating higher than 20 percent for a low back disability for the period from December 31, 2009, to January 3, 2010, higher than 0 percent for the period from January 4, 2010, to May 24, 2011, and higher than 40 percent thereafter, and his claim for entitlement to an initial rating higher than 10 percent for deep venous thrombosis of the right lower extremity.  Therefore, those issues are no longer on appeal.  

In September 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran was last afforded an arteries, veins, and miscellaneous examination for VA purposes in May 2011.  The diagnoses included left deep venous thrombosis.  Since that time, at a September 2016 Board hearing, the Veteran specifically testified that his service-connected deep venous thrombosis of the left lower extremity had progressively gotten worse.  He also stated that a physician had told him that his deep venous thrombosis of the left lower extremity had worsened.  The Veteran indicated that he had persistent swelling, as well as a rash, pigmentation changes, and some hair loss in his left lower extremity.  He also maintained that he would have burning in his left lower extremity.  

Additionally, the Veteran has received treatment for his service-connected deep venous thrombosis of the left lower extremity subsequent to the May 2011 arteries, veins, and miscellaneous examination for VA purposes.  For example, a September 2016 treatment report from the Tripler Army Medical Center in Hawaii indicates that the Veteran complained of leg pain and swelling.  It was noted that the Veteran was last seen in December 2015 and that, at that time, he was prescribed new higher pressure compression stockings, which he had not yet received.  The Veteran reported that he was still having burning pain in his lower extremities, which he described as a three out of ten in severity, as well as persistent swelling that was not controlled with his compression stockings.  He also stated that he had itching and hair loss, but he denied that he had ulcers or nonhealing wounds.  The Veteran indicated that his symptoms were much worse on the left calf versus the right calf and that they had progressed to occasionally include the left thigh.  The Veteran reported that his pain was improved in the supine position and with elevating his extremities, and that the pain was partially helped by his compression stockings.  It was noted that there was no associated pain with walking, but that the Veteran was unable to run secondary to pain.  The report did not specifically include diagnoses, but did include references to limb pain and pruritus.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected deep venous thrombosis of the left lower extremity, in over six years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his deep venous thrombosis of the left lower extremity since September 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his service-connected deep venous thrombosis of the left lower extremity.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected deep venous thrombosis of the left lower extremity.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted and all signs and symptoms of the service-connected deep venous thrombosis of the left lower extremity should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


